Citation Nr: 0933567	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-10 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to in-service radiation exposure.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Army from 
June 1956 to June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York. 

The Veteran had a Travel Board Hearing with the undersigned 
in June 2009.  A transcript is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he developed prostate cancer as a 
result of his in-service exposure to radiation.  Service 
records confirm that the Veteran participated in atmospheric 
nuclear testing during OPERATION PLUMBBOB in 1957.  His 
duties involved laying and installing cable, wires, telephone 
poles, mines, and switchboards through testing sites, and the 
Defense Threat Reduction Agency (DTRA) has provided dose 
estimations based on his duties in this area.  The Veteran 
testified at his Travel Board Hearing that he was present at 
approximately 14 to 17 atmospheric nuclear detonations.  
Regarding dose estimations, DTRA reported an external gamma 
dose of 16 rem, an external neutron dose of .5 rem, an 
internal committed dose to the prostate (alpha) of 0 rem, and 
an internal committed dose to the prostate (beta and gamma) 
of 1 rem.  

The Veteran was diagnosed with prostate cancer in 2001, over 
forty years after his discharge from military service.  He 
subjectively reports elevated PSAs starting in the late 
1980s.  Private treatment records confirm that the Veteran 
was treated with brachytherapy for prostate cancer in January 
2002.  
The RO denied the Veteran's claim after concluding that the 
amount of radiation exposure experienced was not sufficient 
to cause his prostate cancer.  A medical opinion was not 
cited in the RO's decision, and it is apparent that the basis 
for the decision was a worksheet provided to the RO by the 
Veterans Health Administration (VHA).  There is no indication 
of a thorough examination or an opinion based upon a complete 
review of the record.   

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

As there is documented exposure to ionizing radiation as a 
result of the Veteran's participation in the Nuclear Test 
Program and a diagnosis of prostate cancer, the Board finds 
that there is a duty to provide an opinion regarding the 
contended causal relationship.  The opinion must be based 
upon an examination of the Veteran and a review of the 
relevant evidence in the claims file.  The medical opinion 
must be supported by a rationale, preferably with citation to 
the clinical record and the medical literature.  

The RO must also obtain any VA or nonVA medical records that 
are related to evaluation or treatment for a prostate 
disease, to include cancer.  38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159 (c)(4) (2008).





Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  The Veteran 
should identify any additional records 
which may help to substantiate his claim.  
Specifically, as he has reported elevated 
PSAs since the 1980s, he should identify 
where and when (approximate date and 
address, if possible) he received 
treatment for the condition.  After the 
signature of appropriate waivers by the 
Veteran, VA should attempt to locate any 
treatment records identified and attach 
copies of those records with the file.  
Should the Veteran not identify any 
additional records, or, should VA be 
unable to obtain additional treatment 
records after exhausting its efforts, the 
record should be so annotated.  

2.  The Veteran should be afforded a VA 
urology examination to determine the 
nature, approximate onset date or etiology 
of his prostate cancer.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiners are asked to provide an 
opinion on the following:

Is it at least as likely as not 
(50 percent or greater degree of 
probability) that the Veteran's 
prostate cancer began during 
service or is otherwise linked 
to any incident of service, to 
include the documented in-
service exposure to radiation 
while participating in OPERATION 
PLUMBBOB.  The physician should 
specifically reference radiation 
dose estimates provided in the 
record.  

The clinician is advised that 
the term "as likely as not" does 
not mean within the realm of 
possibility.  Rather, it means 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is medically sound to 
find in favor of causation as to 
find against causation. More 
likely and as likely support the 
contended causal relationship; 
less likely weighs against the 
claim.

3.  Thereafter, and following completion 
of any other indicated development, re-
adjudicate the Veteran's claim. If the 
claim remains denied, issue an appropriate 
supplemental statement of the case and 
forward the case to the Board for final 
adjudication.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




